EXHIBIT 10.1
AMENDMENT TO
SHAREHOLDER AGREEMENT
THIS AMENDMENT TO THE SHAREHOLDER AGREEMENT (this “Amendment”), effective as of
November 19, 2018 is by and between Spectrum Brands Holdings, Inc., a Delaware
corporation (the “Company”), and Jefferies Financial Group Inc. (f/k/a Leucadia
National Corporation) (“Jefferies”), a New York corporation.
IN CONSIDERATION of the mutual covenants, conditions and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:
ARTICLE I
DEFINITIONS
When used herein, the following terms shall have the meanings specified:
1.1 Shareholder Agreement. “Shareholder Agreement” shall mean the Shareholder
Agreement dated as of February 24, 2018, and effective as of July 13, 2018, by
and between the Company and Jefferies.
1.2 Other Terms. The other capitalized terms used in this Amendment shall have
the definitions assigned in the Shareholder Agreement.
ARTICLE II
AMENDMENT TO SHAREHOLDER AGREEMENT
The Shareholder Agreement is hereby amended as follows:
2.1 Jefferies Standstill. The reference to “15%” in Section 2.1(a)(i) of the
Shareholder Agreement is hereby replaced by “19.9%”.
2.2 Jefferies Voting Commitment. A new Section 2.6 is hereby added to Article II
of the Shareholder Agreement to read as follows:
Voting Commitment. Through the conclusion of the Company’s 2019 Annual
Stockholder Meeting (so long as it is held on or prior to September 30, 2019),
Leucadia agrees to, and agrees to cause each of its Affiliates to, cause each
Voting Security Beneficially Owned by it or such Affiliates (including, for the
avoidance of doubt, Beneficial Ownership of any Voting Securities acquired after
the date of this Agreement) to be present for quorum purposes and to be voted
(including, if applicable, through the execution of one or more written consents
if the stockholders of the Company are requested to vote through the execution
of written consents in lieu of any annual or special meeting of the stockholders
of the Company): (a) in favor of all those Persons nominated to serve as
directors of the Company by the Board or any committee thereof, (b) against the
election of any directors that have not been nominated by the Board or any
committee thereof, (c)
 

--------------------------------------------------------------------------------

 
in favor of the Company’s “say-on-pay” proposal, and (d) in accordance with the
Board’s recommendation with respect to auditor ratification proposals.
ARTICLE III
MISCELLANEOUS
3.1 No Other Amendment. Except to the extent the Shareholder Agreement is
modified by this Amendment, the remaining terms and conditions of the
Shareholder Agreement shall remain unmodified and in full force and effect.
3.2 Governing Law. This Amendment and any claim, controversy or dispute arising
under or related thereto, the relationship of the parties hereto, and/or the
interpretation and enforcement of the rights and duties of the parties hereto,
whether arising at law or in equity, in contract, tort or otherwise, will be
governed by, and construed and interpreted in accordance with, the laws of the
State of Delaware, without regard to its rules regarding conflicts of law to the
extent that the application of the laws of another jurisdiction would be
required thereby.
3.3 Counterparts. This Amendment may be executed in two or more counterparts,
each of which when executed will be deemed to be an original, and all of which
together will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties. For purposes of this Amendment, facsimile
signatures or signatures by other electronic form of transfer will be deemed
originals.
3.4 Severability. If any term or other provision of this Amendment is held to be
invalid, illegal or incapable of being enforced by any rule of Law or public
policy by a court of competent jurisdiction, all other conditions and provisions
of this Amendment will nevertheless remain in full force and effect, insofar as
the foregoing can be accomplished without materially affecting the economic
benefits anticipated by the parties. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
will negotiate in good faith to modify this Amendment so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated by this Amendment are fulfilled to the extent
possible.
[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above by their respective officers thereunto duly
authorized.


  SPECTRUM BRANDS HOLDINGS, INC.                  
 
By:
/s/ Ehsan Zargar      Name:  Ehsan Zargar      Title:  Executive Vice President,
General Counsel & Corporate Secretary           

  JEFFERIES FINANCIAL GROUP INC.                  
 
By:
/s/ Michael J. Sharp     Name:  Michael J. Sharp     Title:  Executive Vice
President and General Counsel          

 

--------------------------------------------------------------------------------